Judgment of County Court, judgment of Municipal Court, order denying motion to open default, order denying amended motion to vacate judgment, reversed, and motion to be relieved from the default granted; and all other orders and judgments made herein by the County Court and the Municipal Court are vacated and set aside, and a new trial granted in the Municipal Court, to be had on the 25th day of October, 1921, at ten a. m., upon condition that the appellant pay the terms authorized in the charter of the city of Dunkirk (§ 216),* viz., the costs included in the judgment and three dollars motion costs; but without costs of this appeal to either party. All concur.

 Laws of 1909, chap. 538, § 216.—[Rep.